PER CURIAM.
Viewed in the light most favorable to appellant, we find that his amended complaint stated a claim for battery on his son in compliance with the requirement that to overcome the immunity provided to a school *176board employee by subsection 768.28(9)(a), Florida Statutes (1995), the employee must have acted “in a manner exhibiting a wanton and willful disregard of human rights, safety or property.” As to all remaining causes of action raised in the complaint— negligence, 42 U.S.C. § 1983, defamation, and intentional infliction of mental distress— we affirm the trial court’s dismissal with prejudice. We affirm the dismissal of the claim for punitive damages, without prejudice for appellant to make the evidentiary showing required by section 768.72, Florida Statutes (1995).
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
GLICKSTEIN, POLEN and GROSS, JJ., concur.